Order entered January 3, 2013




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-12-00963-CV
                                   No. 05-12-00965-CV
                                   No. 05-12-00966-CV
                                   No. 05-12-00967-CV

                          CITY OF DALLAS, TEXAS, Appellant

                                           V.

                      ANTHONY ARREDONDO, ET AL., Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 199-1743-99

                                        ORDER
       The Court has before it appellees’ December 21, 2012 unopposed second motion to

extend time to file their brief. The Court GRANTS the motion and ORDERS appellees to file

their brief by January 21, 2013. No further extensions will be granted absent a showing of

extraordinary circumstances.


                                                  /s/   MOLLY FRANCIS
                                                        JUSTICE